DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnogi (US20080008773) and Technical Services Branch of USDA (Technical Evaluation Report, Dextrin Handing/Processing Oct, 12, 201, https://www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf). This new rejection necessitated by the amendment to the claims filed on 03/18/2021. 
In regards to claim 1, pertaining to a composition for promoting periodontal regeneration comprising any one dicotyledon extract belonging to the order Campanula punctata, Ohnogi teaches an agent for promotion of osteogenesis or enhancement of bone 
In regards to claim 3, Ohnogi discloses “the extraction solvent used upon obtaining an extract is not particularly limited, and includes, for instance, hydrophilic or lipophilic solvents such as water, hexane, chloroform, alcohols such as ethanol, methanol and isopropyl alcohol, ketones such as acetone and methyl ethyl ketone, methyl acetate, and ethyl acetate, which can be used alone or properly as a mixed solution as desired” (see ¶ 0039). Water is listed and all other solvents listed are organic solvents having 1-10 carbon atoms. 
In regards to claim 5, Ohnogi discloses ” The present invention relates to a medicament, food, beverage or feed, which is useful for the treatment or prevention of a disease requiring bone promotion of osteogenesis or enhancement of bone morphogenetic protein production, for instance, osteoporosis, bone fracture or the like.(see ¶ 0002). “In addition, the present 
In regards to claim 6, Ohnogi teaches ”wherein the therapeutic agent or prophylactic agent comprises a pharmacologically acceptable liquid or solid carrier (see claim 1 and 3). “The therapeutic agent or prophylactic agent of the present invention is usually manufactured by formulating the above-mentioned effective ingredient with a pharmacologically acceptable liquid or solid carrier” (see ¶ 0058).
Ohnogi does not specifically teach the use of dextrin in the composition. 
The technical report from USDA gives characterized uses and descriptions for handling and processing dextrin. 
The USDA gives guidance to the specific uses for dextrin and teaches where dextrin is used as a food additive, a formulation aid, a processing aid, a stabilizer and thickener and/or a surface-finishing agent and where it can be used in a variety of food applications for nutritional and functional benefits (see page 2, Specific Uses of the Substance).
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to utilize dextrin as a binder, excipient, thickener, or as a stablilizer in the composition because Ohnogi teaches wherein the invention can utilize such formulations and 
There would be a reasonable expectation of success in arriving at the instant invention because dextrin is commonly used for such purposes and its use in stabilizing formulations is routine and conventional.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnogi (US20080008773) and Technical Services Branch of USDA (Technical Evaluation Report, Dextrin Handing/Processing Oct, 12, 201, https://www.ams.usda.gov/sites/default/files/media/Dextrin%202010%20TR.pdf) as applied to claims  1, 3, 5 and 6 above, and further in view of Yu-Heon (KR101742482B1).
Yu-Heon’s invention pertains to a composition for preventing or alleviating periodontal disease (see abstract).
Regarding claim 2, pertaining to the plant extract, Ohnogi teaches the composition comprises an effective ingredient a processed product derived from a plant selected from Compositae (see claim 1 and 3) and gives Chrysanthemum, Articum lappa as exemplified in (see ¶ 0036). Ohnogi also gives meaning behind “processed product” being that of an extract (see ¶ 0038). USDA teaches the use of dextrin as a formulation aid. Ohnogi and USDA specifically fail to teach the use of Ligularia stenocephala in the compostion.   However Yu-Heon teaches the use of Ligularia stenocephala compositions in promoting periodontal ligament growth (see description ¶ 31).  

Also pertaining to claim 2, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). The additional use of Ligularia stenocephala in the composition would warrant the identical purpose as the extracts disclosed in claim 1 since Yu-Heon teaches that it can be used to promote periodontal ligament growth and Ohnogi teaches the use of Chrysanthemum and Articum lappa as extracts which also promote periodontal growth. 
Regarding claim 4, pertaining to the composition comprising any of the extracts (Ussuri thistle extract, Helianthus annuus extract, Dandelion extract, Chrysanthemum extract, Arctium lappa extract, Common cosmos extract, Foremost mugwort extract, Cichorium intybus extract, and mixtures thereof) Ohnogi discloses the composition comprises an effective ingredient a processed product derived from a plant selected from Compositae (see claim 1 and 3) and gives Chrysanthemum, Articum lappa as exemplified in (see ¶ 0036). Ohnogi also gives meaning behind “processed product” being that of an extract (see ¶ 0038). Regarding the solvent used 
Yu-Heon teaches the use of Ligularia stenocephala compositions in promoting periodontal ligament growth (see description ¶ 31).
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the teachings of Yu-Heon’s use of Ligualaria stenocephala in the composition with Ohnogi’s disclosed composition and use of solvents for extraction to arrive at the claimed limitations of claim 4 because Yu-Heon teaches the use of Ligularia stenocephala to promote osteogenesis and periodontal ligament growth and Ohnogi discloses the extracts to promote periodontal growth and solvents used in the claimed invention. Combining the Ligularia stenocephala extract from Yu-Heon’s invention would also have been obvious because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). The additional 
Accordingly, both the claimed invention and the prior art references, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time of filing. The ordinary artisan would have had a reasonable expectation of success in combining the Ligularia stenocephala extract of Yu-Heon’s composition with Ohnogi’s to arrive at the claimed invention as a whole as the extract is known in the art to promote periodontal regeneration.
  
Response to Arguments
Regarding the drawings filed on 02/16/2018 there are no objections to the drawings and they have been fully considered.
Regarding the objections to the informalities, applicant’s arguments, see page 5, lines 1-3, filed 03/18/2021, with respect to claims 1-6 have been fully considered and the objections are withdrawn since corrections have been made.
Applicant’s arguments, see page 5, lines 4-14, filed on 03/18/2021, with respect to the rejection of claims 1-6 under 35 U.S. C.  101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The addition of dextrin in the composition would alter the structure of the formulation and give markedly different characteristics to the judicial exceptions.

Applicant’s arguments, see page 7, lines 3-17, filed 03/18/2021, with respect to the rejections of claims 1, 3, 5 and 6 under 35 U.S. C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art under 103. The new rejection is based on grounds that the amendment to claims 1 and 2 necessitated a new search and it is found obvious to combine the prior art to create the instant invention because it is within the skill of one of ordinary skill in the art to utilize dextrin in creating stable formulations.
In Regards to the applicant’s arguments, see page 7, lines 18 on, filed 03/18/2021, with respect to the rejections of claims 2 and 4 under 35 U.S. C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art under 103. The new rejection is based on grounds that the amendment to claims 1 and 2 necessitated a new search and it is found obvious to combine the prior art to create the instant invention because it is within the skill of one of ordinary skill in the art to utilize dextrin in creating stable formulations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655